DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters  “14a” and “14b” have been used to designate both “bonding-scheduled parts” and “bonding parts”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, it is unclear if applicant is claiming the sleeve alone (as set forth in the preamble) or the combination of the sleeve with the bonding part bonding the sleeve to an inner face of the bag body by a bonding part (set forth in the last clause of claim 1).  For examination, claim 1 will be considered directed to the combination of the sleeve bonded to an inner face of the bag body by a bonding part, since applicant has amended claim 1 to incorporate the subject matter set forth in original claims 7 and 8 directed to the sleeve and the bag body bonded by the bonding part.

	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2004/0101216 to Ichikawa (hereafter Ichikawa ‘216) and Patent Application Publication No. 2002/0076471 to Olsson.
Regarding claim 1, Ichikawa ‘216 discloses a sleeve (framework member) provided inside a bag body (2) coming into in contact with an inner face of the bag body in a tubular shape and being able to impart a three-dimensional shape of a box shape to the bag body (Figs. 2-6; paragraphs [0106],  [0107]).  
Ichikawa ‘216 discloses a first crease (one of a bending facilitation portion 11 for the framework member 10 in Figs. 1 and 3-6; one of a pair bending facilitation portions 141 on one of a pair of pieces 140 for the framework member in Fig. 20; one of a pair bending facilitation portions 161 on one of a pair of pieces 160 for the framework member in Fig. 21) is formed on a sleeve surface (Figs. 1, 3-6, 20, and 21); a second crease (another one of a bending facilitation portion 11 for the framework member 10 in Figs. 1 and 3-6; another one of a pair bending facilitation portions 141 on one of a pair of pieces 140 for the framework member in Fig. 20; another one of a pair bending facilitation portions 161 on one of a pair of pieces 160 for the framework member in Fig. 21) is formed on the sleeve surface (Figs. 1, 3-6, 20, and 21).  Ichikawa ‘216 discloses the framework member, which is foldable/unfoldable together with the main bag body, enables the framework member and the main bag body to be shifted between a generally flat collapsed state and an expanded state (ABSTRACT; paragraphs [0011], [0024], [0037], [0048], [0057], [0066], [0092], [0102], [0106]; claims 1, 2, 8, 12, 16, 18, and 20).  Ichikawa ‘216 further discloses the bending facilitation portions on the framework member ensuring a folding/unfolding operation of the framework member (paragraph [0095]).  Therefore, the bending facilitation portions on the framework member in Ichikawa ‘216, as discussed above, meets the claimed structure for the “first crease” implied by the recitation “configured to assist in folding the sleeve into a rectangular tubular shape”.  Moreover, the bending facilitation portions on the framework member in Ichikawa ‘216, as discussed above, meets the claimed structure for the “second crease” implied by the recitation “configured to assist in folding the sleeve into a flat shape”.
Ichikawa ‘216 discloses each of the pair of pieces (140 preformed with bending facilitation portions 141) of the framework member is placed upon respective half portions (131) of the main bag body (paragraphs [0195]-[0196]) and peripheral portions of the pair of pieces (140) that are parallel to portions (132) of each of half portions (131) of the main bag body are subsequently bonded to the main bag body (paragraphs [0197]- [0198]) such that the bending facilitation portions (141) on each respective piece (140) of the framework member are parallel to and between the bonded peripheral portions of each respective piece (140) of the framework member that is parallel to portions (132) of each of the half portions (131) of the main bag body (see Fig. 20).  Ichikawa ‘216 further discloses each of the pair of pieces (160 preformed with bending facilitation portions 161) of the framework member is placed upon respective half portions (150) of the main bag body (paragraphs [0215]-[0216]) and peripheral portions of the pair of pieces (160) that are parallel to portions (151) of each of half portions (150) of the main bag body are subsequently bonded to the main bag body (paragraphs [0217]- [0219]) such that the bending facilitation portions (161) on each respective piece (160) of the framework member are parallel to and between the bonded peripheral portions of each respective piece (160) of the framework member that is parallel to portions (151) of each of the half portions (150) of the main bag body (see Fig. 21).  The peripheral portions of the framework member parallel to portions (132 in Fig. 20, 151 in Fig. 21) of the main bag body that are bonded to the main bag body subsequent to forming the bending facilitation portions in the framework member, as discussed above, meets the recitation “a bonding-scheduled part is provided along the second crease at each of positions sandwiching the second crease on the sleeve surface; the bonding-scheduled part being configured to become a bonding part after the sleeve is bonded to the bag body; and the bonding part bonding the sleeve to an inner face of the bag body at a portion other than a portion along the first crease.”
However, Ichikawa ‘216 does not disclose the polyolefin of the sleeve contains a filler.  Olsson teaches that it is known in the art of stand-up packaging to provide polyolefin material with a filler (paragraphs [0041]-[0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson, in order to permit the material to decompose faster.
Regarding claim 2, Olsson discloses a content of the filler in the polyolefin is more than 30% (paragraph [0047]) by weight (paragraph [0045]).  Therefore, providing a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson and discussed above, meets the recitation “a content of the filler is 20% by mass or more, based on a total mass of the sleeve.”
Regarding claim 4, Olsson discloses the filler is calcium carbonate or talc (paragraph [0043]).  Therefore, providing a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson and discussed above, meets the recitation “the filler is calcium carbonate or talc.”
Regarding claim 5, providing a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson and discussed above, meets the recitation “packaging bag comprising: a bag body, and the sleeve according claim 1, provided in the bag body.
Regarding claim 6, Ichikawa ‘216 discloses the sleeve has a tubular shape, and a three-dimensional shape (rectangular parallelepiped; paragraphs [0097], [0141], [0200], [0220], and [0240]) is imparted to the bag body, which meets the structure implied by the functional recitation “the packing bag is self-standing and stackable.”
Regarding claim 7, the peripheral portions of the framework member parallel to portions (132 in Fig. 20, 151 in Fig. 21) of the main bag body that are bonded to the main bag body subsequent to forming the bending facilitation portions in the framework member of Ichikawa ‘216, as discussed above, meets the recitation “the bonding part is provided at a portion other than a portion along the first crease, and the sleeve and the bag body are bonded by the bonding part.”
Regarding claim 8, the peripheral portions of the framework member parallel to portions (132 in Fig. 20, 151 in Fig. 21) of the main bag body that are bonded to the main bag body subsequent to forming the bending facilitation portions in the framework member of Ichikawa ‘216, as discussed above, meets the recitation “the bonding part is provided along the second crease at each of positions sandwiching the second crease.”
Regarding claim 9, Ichikawa ‘216 discloses the claimed invention, especially the sleeve (framework member) being made of polyolefin (plastic material; paragraph [0094]).  However, it is uncertain if the plastic material of the sleeve is polypropylene (PP) and polyethylene (PE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene (PP) and polyethylene (PE) as the polyolefin for the sleeve in Ichikawa ‘216, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, until the unbonded peripheral portions of the framework member in Ichikawa ‘216 are sealed to the main bag body and become a bonding part, as discussed above with regards to the rejection of claim 1, unbonded portions of the framework member extending between the bending facilitation portions and the unbonded peripheral portions encompasses the recitation “the bonding-scheduled part starting from a position separated by a distance of within 5 mm in parallel along the second crease is provided to be shorter than the length of the second crease.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-10 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734